Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The State of Texas, Appellant                          Appeal from the 6th District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 25051).
No. 06-13-00136-CR         v.                          Opinion delivered by Chief Justice Morriss,
                                                       Justice Carter and Justice Moseley
David Colt Redus, Appellee                             participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, The State of Texas, pay all costs of this appeal.




                                                       RENDERED NOVEMBER 27, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk